COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-378-CV


NATIONAL TRANSMISSION                                              APPELLANT

                                        V.

BRIAN BOLTZ                                                          APPELLEE

                                    ------------

      FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant National Transmission attempts to appeal from a final judgment

in favor of Appellee Brian Boltz. Because National Transmission’s notice of

appeal was untimely filed, we dismiss the appeal for want of jurisdiction.

      The trial court signed the judgment at issue on June 30, 2009.

Accordingly, National Transmission’s notice of appeal was due thirty days later,




      1
          … See Tex. R. App. P. 47.4.
on July 30, 2009. See Tex. R. App. P. 26.1 (providing that the notice of

appeal must be filed within thirty days after the judgment is signed).2 National

Transmission filed its notice of appeal on October 20, 2009.

      Because National Transmission’s notice of appeal appeared to be untimely

filed, we notified it on October 28, 2009, of our concern that this court might

not have jurisdiction over its appeal. We informed it that unless it or any party

desiring to continue the appeal filed with the court, on or before November 9,

2009, a response showing grounds for continuing the appeal, this appeal would

be dismissed for want of jurisdiction.     See Tex. R. App. P. 42.3(a), 44.3.

National Transmission has failed to file a response.

      The times for filing a notice of appeal are mandatory and jurisdictional,

and absent a timely filed notice of appeal or extension request, we must dismiss

the appeal. See Tex. R. App. P. 25.1(b), 26.1, 26.3; Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997).       Because National Transmission’s notice of




      2
        … There are exceptions to the thirty-day requirement, but none would
appear to apply here. See Tex. R. App. P. 25.1(d)(7) (setting out the
requirements for a notice of appeal in a restricted appeal), 26.1(a)(1)–(4)
(setting out how to extend filing deadline from thirty days to ninety), 26.1(c)
(stating that the deadline for filing a restricted appeal is six months after the
judgment is signed), 26.3 (stating the rule for requesting an extension of time
to file a notice of appeal), 30 (addressing restricted appeals).

                                       2
appeal was not timely filed, we dismiss its appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 43.2(f).

                                                 PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: December 23, 2009




                                       3